PER CURIAM:
The claimant, Ronald Mack Parsons, seeks an award of $399.05 from the respondent, Division of Highways, for damage to his vehicle. The damage occurred on April 2, 1996, at approximately 9:00 p.m., while the claimant was driving with his headlights on at a speed of forty-five miles per hour when he encountered a rock slide. The claimant testified that he was unable to avoid the slide, and his vehicle struck several of the rocks lying on the roadway. As a result, the wheels and tires on his vehicle were damaged.
Rex Angel, the Boone County Supervisor for the respondent, testified that his responsibilities include scheduling and overseeing maintenance projects in Boone County. Mr. Angel was informed about the rock slide involved in this claim shortly after it occurred, and he dispatched two maintenance workers to remove the rocks from the roadway. According to Mr. Angel, the area where the slide occurred was not known to be a rock fall area; however, he added that large amounts of melting snow and heavy rains triggered rock slides at various locations in Boone County which were not known to be slide areas.
The general rule for determining the respondent’s liability for rock slides is stated in Hammond vs. Dept. of Highways, 11 Ct. Cl. 234 (1977). In Hammond, the Court held that the unexplained falling of rock or boulder onto a highway without a positive showing that the respondent knew or should have known of a dangerous condition and should have anticipated injury to person or property, is insufficient to justify an award.
In the instant claim, the record revealed that the location where the rock slide occurred was not known by the respondent to be an area which posed any risk to motorists from rock slides. Since there is no evidence to establish notice on behalf of the respondent, the claimant has not established the respondent was negligent. Accordingly, based on the reasons stated above, this claim must be denied.
Claim disallowed.